DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 02/18/2021. The examiner acknowledges the amendments to claims 1 and 3. Claims 1-20 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 02/18/2021, with respect to the USC 112 a and b rejections of claims 1-11 have been fully considered and are persuasive.  The USC 112 a and b rejections of claims 1-11 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 12 comprise allowable subject matter comprising a device or method for detection or prevention of pressure ulcers comprising releasing fluid from a valve member at a pressure threshold and after a first time period, and a fluid displaying a color once the pressure threshold has been reached from a tube member or displaying a color in a tube member to prevent pressure ulcers from being developed, respectively.

US 20080171383 A1 to Selker, et al. (hereinafter Selker) discloses a tube member (22) configurable for displaying the color of a fluid [0042]. However, Selker’s tube member requires holding a bioreactor fluid in its tubular member [0042], so there would not be a reasonable expectation of success of modifying Lamego’s tube member, which is configured to convey non-biological gas to and from a pressure cuff, to convey bioreactor fluid to and from a pressure cuff.
Claims 2-11 and 13-20 are allowed for depending from the allowable subject matter of claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791